Citation Nr: 0929176	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-34 103	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to recognition of "A.M.O." 
as the Veteran's child.

2.  Entitlement to recognition of A.M.O. as the Veteran's 
child.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to May 
1945.  He died in May 1997.  A.M.O. is the appellant's 
daughter.

The appellant first filed her claim for apportionment of the 
Veteran's pension benefits in August 1991.  The apportionment 
was granted, but, after the Veteran appealed, the RO denied 
the apportionment in October 1992.  

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
petition to reopen entitled to recognition as the Veteran's 
child for purposes of apportionment of the Veteran's pension 
benefits.  Regardless of the RO's actions, the Board must 
initially determine whether new and material evidence has 
been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The appellant requested a Board hearing in Washington, D.C. 
and one was scheduled, but she failed to appear.  Her request 
will therefore be considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2008).


FINDINGS OF FACT

1.  In a December 2005, the RO denied the appellant's 
petition to reopen her claim for recognition of A.M.O. as the 
Veteran's child.  The Veteran did not appeal this decision.

2.  Evidence received since the December 2005 decision 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement to recognition of A.M.O. as the 
Veteran's child.

3.  A.M.O. is the child of the Veteran.


CONCLUSIONS OF LAW

1.  The December 2005 decision that denied the claim for 
entitlement to recognition of A.M.O. as the Veteran's child 
is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  Evidence received since the December 2005 decision is new 
and material and the claim for entitlement to recognition of 
A.M.O. as the Veteran's child is reopened.  38 U.S.C.A. § 
5108  (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for recognition of A.M.O. as the child of 
the Veteran for purposes of apportionment have been met.  38 
U.S.C.A. 5307 (West 2002); 38 C.F.R. §§ 3.210, 3.450, 3.451, 
3.452 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

However, as the Board is granting the petition to reopen as 
well as the underlying claim for recognition of A.M.O. as the 
Veteran's child, the petition to reopen and the underlying 
claim are substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7104(b) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In this case, the appellant filed an August 1991 claim for 
apportionment of the Veteran's pension benefits on behalf of 
her daughter, AO.  A threshold requirement for such an 
apportionment would be that AO was also the Veteran's child.  
38 C.F.R. § 3.57(a) defines child to include an 
"illegitimate child," i.e., the biological child not the 
product of the Veteran's marital relationship.  The appellant 
claimed that AO was the child of the Veteran, who was married 
to another woman.  As discussed in more detail below, in 
support of this contention, she submitted a birth certificate 
indicating that the Veteran was the father of AO.

The appellant's claim for an apportionment of the Veteran's 
pension benefits on behalf of her daughter, AO was initially 
granted in January 1992.  However, after the Veteran 
disagreed, the RO ordered a field examination and, based on 
the results of the field examination, denied the 
apportionment in an October 1992 administrative decision.  
The October 1992 decision was premised on a finding that the 
A.M.O. was not the child of the Veteran.

In a November 1992 letter, the appellant requested 
"reinvestigation," but this document did not constitute a 
notice of disagreement because it did not express a desire 
for Board review.  See 38 U.S.C.A. § 7105(b); Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 
(one of the requirements of a valid NOD is that it express a 
desire for appellate or Board review).  In a January 1993 
letter, the RO reiterated its October 1992 decision denying 
the requested apportionment.  Thus, the October 1992 denial 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 
(2008). 

In letters issued in October 1998 and January 1999, the RO 
responded to the appellant's requests for apportionment on 
behalf of A.M.O. by again informing her by letter of the 
October 1, 1992 denial of recognition as the Veteran's child.  
The appellant was not informed of her appeal rights until the 
December 2005 communication discussed in the next paragraph.  
She did submit a statement submitted in December 1998, in 
which she wrote that she disagreed with a September 1998 
decision (apparently a reference to the October 1998 
decision), but she did not ask for appellate review, instead 
she asked for "reconsideration" of her daughter's 
entitlement to benefits.

In response to the appellant's October 2005 communication, 
the RO issued a December 2005 letter informing the appellant 
that her claim for apportionment on behalf of A.M.O. remained 
denied because new and material evidence had not been 
received to recognize A.M.O. as the Veteran's child.  The 
appellant was provided VA Form 4107, informing her of her 
appeal rights, but she did not respond within one year and 
the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103 (2008).

In an April 2007 letter, the RO again denied the Veteran's 
petition to reopen her claim, because she had not submitted 
new and material evidence since the October 1992 decision.  
The appellant filed an April 2007 NOD with this decision.  
Thus, notwithstanding the communications between the denial 
of the 1992 claim and the April 2007 denial of the petition 
to reopen, the most recent prior denial of the claim on 
appeal is the December 2005 denial.

The basis for the October 1992 denial was that AO could not 
have been the Veteran's child because AO, a full term baby, 
was born five months after the Veteran began his relationship 
with the appellant and, thus could not have been his child.  
As explained in more detail below, a threshold question in 
determining whether apportionment of benefits on behalf of a 
child is warranted is entitlement to recognition as the 
Veteran's child.  The RO reiterated this basis for the denial 
in its December 2005 denial of the petition to reopen.

The October 1992 denial was based on an August 1992 field 
report in which the field examiner concluded that AO was born 
five months after the appellant and the Veteran first began 
their relationship, based on the testimony of the appellant 
and the Veteran.    In her March 2007 and February 2008 
letters, the appellant offered a detailed explanation of why 
her testimony to the field examiner was inaccurate, and that 
she and the Veteran in fact began their relationship in 
February 1986, thus making it possible that A.M.O. was the 
biological child of the Veteran.  While some of the 
appellant's statements are duplicative of what she has said 
previously, others, such as her contention that that she had 
testified inaccurately because of threats made against her by 
the Veteran's wife, and her explanation of why she testified 
inaccurately at the field examination, are new.

As noted, the credibility of evidence is generally presumed 
for the purposes of reopening, and the appellant's testimony 
contradicts the finding that A.M.O. was born five months 
after she began her relationship with the Veteran.  This 
testimony relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating it: if, as alleged, A.M.O. is the biological 
child of the Veteran, she would have been eligible for 
apportionment of his pension benefits.  The conclusion that 
AO was not the biological child of the Veteran was the basis 
for the RO's denial and its subsequent reiteration of the 
denial.

As new and material evidence has been presented, the petition 
to reopen the claim for entitlement to recognition of A.M.O. 
as the Veteran's child for purposes of apportionment is 
granted.

As to the underlying claim for recognition of A.M.O. as the 
Veteran's child for purposes of apportionment, the Board 
notes that the Veteran died in May 1997.  His surviving 
spouse, who received a death pension upon his death, died in 
December 1997.  

As noted, in support of her claim for recognition of AO as 
the child of the Veteran, the appellant submitted AO's July 
1988 birth certificate as evidence in support of her claim.  
That birth certificate lists the Veteran as the AO's father.  
An August 1988 affidavit of acknowledgment signed by the 
appellant and the Veteran attests to the accuracy of the July 
1988 birth certificate.  In addition, the Veteran wrote in an 
August 1988 letter, "I'm sending the birth certificate of my 
baby girl, she was born last July [redacted], 1988, in Negros 
Oriental Provincial Hospital," and requested that she "be 
given a child assistance."  This letter is consistent with 
the birth certificate.

In his January 1992 NOD, the Veteran contended that AO was 
not his child, noting his age (83), the fact that the 
appellant had been married to another person, and that he had 
only known the appellant for five months at the time of the 
birth of the full term child.

In the August 1992 field report, the examiner found the 
Veteran to be credible.  The Veteran again indicated that he 
had only known the appellant for five months prior to the 
birth of A.M.O.  In response to the question as to why, if he 
knew this, he acknowledged paternity of the child and filed 
for VA benefits on her behalf, he said he could not recall 
signing the letter to VA, that he was forced into signing it 
and was likely drunk at the time, that he did not know he was 
receiving additional benefits based on his paternity of AO.

In the August 1992 field report, the examiner found the 
appellant not to be credible, specifically, "deceitful 
dishonest, and unreliable in her statement."  He also cited 
negative testimony as to her character by co-workers and 
multiple other relationships.  As noted, in her testimony, 
since retracted, the appellant indicated that she only began 
her relationship with the Veteran five months before the 
birth of AO.  In her subsequent correspondence, the appellant 
indicated that the field examiner's interrogation had been 
coercive, and he was accompanied by a relative of the Veteran 
who had a financial interest in the outcome of the 
proceedings.  She maintained that she began her relationship 
with the Veteran well over nine months prior to the birth of 
AO.

Thus, the Board is faced with conflicting testimony as to 
whether it is possible that the Veteran was AO's father and, 
in so, whether he was in fact her father.  In attempting to 
render a determination on these questions, the Board notes 
that 38 C.F.R. § 3.210 provides guidance as to determining 
the relationship of a child.

Where, as here, the legitimacy of a child is not a factor, 
evidence to establish legitimacy will not be required, 
provided that there is sufficient evidence to sufficient to 
warrant recognition of the relationship of the child without 
regard to legitimacy. 38 C.F.R. § 3.210(a).  In determining 
paternity of a child, the sufficiency of evidence will be 
determined in accordance with the facts in the individual 
case.  Proof of such relationship will consist of: (1) An 
acknowledgment in writing signed by him; or (2) Evidence that 
he has been identified as the child's father by a judicial 
decree ordering him to contribute to the child's support or 
for other purposes; or (3) Any other secondary evidence which 
reasonably supports a finding of relationship, as determined 
by an official authorized to approve such findings, including 
a copy of the public record of birth showing that the veteran 
was the informant and was named as parent of the child.  38 
C.F.R. § 3.210(b).

In this case, there is both an acknowledgment in writing 
signed by the Veteran, i.e., the Veteran's August 1988 
letter, and a copy of the public record of birth showing that 
the veteran was the informant and was named as parent of the 
child.  The Veteran later disavowed both the letter and the 
birth certificate.  He did not offer an explanation as to his 
signature on the birth certificate, but claimed he could not 
recall signing the letter and if he did so, it was only 
because he was forced to do so and likely intoxicated when 
doing so.  The appellant disavowed her statements, claiming 
that she had been threatened and that the questioning itself 
was coercive.


The Board notes the difficulties in resolving the above 
testimony, including subsequent changes in testimony by both 
the now deceased Veteran and the appellant.  Based on its 
review of all of the evidence, the Board finds it more 
plausible that the appellant was not truthful in her 
testimony to the field examiner and that her subsequent 
statements are more accurate, and that the Veteran's 
signature on the birth certificate and his August 1988 letter 
are more indicative of the truth than his subsequent 
statements to the field examiner.  Thus, as the preponderance 
of the evidence reflects that A.M.O. is the child of the 
Veteran, recognition of A.M.O. as the Veteran's child for 
purposes of apportionment is granted.


ORDER

New and material evidence has been received, reopening of the 
claim for entitlement to recognition of A.M.O. as the 
Veteran's child is granted. 

Entitlement to recognition of A.M.O. as the Veteran's child 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


